Mrs. Kay Kelley Arnold, Director Arkansas Heritage Heritage Center, Suite 200 225 East Markham Little Rock, AR  72201
Dear Mrs. Arnold:
This Office acknowledges receipt of your request for an official opinion concerning the membership of the Commemorative Commission.
The Arkansas Commemorative Commission was created by Act 256 of 1947 which is compiled at Ark. Stat. Ann. 8-201, et seq.  The original Act provided in Section 2 that the members of the commission are to be appointed by the Governor "two from the state-at-large and one from each congressional district as now or thereafter created."  At the time of the creation of the Commemorative Commission there were seven congressional districts. Thus, the size of the original board was nine commissioners.
In the early 1950's Arkansas lost one congressional district and then there were six congressional districts.  In 1963, Arkansas lost additional representatives and has since that time had four congressional districts.
Act 235 of 1967, Section 2 provides:
   Hereafter, when any laws of this state shall provide for the appointment of members of boards and commissions from each congressional district, the same shall be deemed to mean the congressional districts of the state existing at the time of the appointment, and not the congressional districts existing at the time of the passage of the said laws.  Whenever the total membership of any board or commission shall exceed the number of congressional districts from which appointments are to be made, the members in excess of such congressional district appointees shall be appointed from the state-at-large.
In 1969 the Arkansas Legislature adopted Act 1969, No. 465, Art. 4, Section 6 (compiled at Ark. Stat. Ann. 3-406) which provides:
   Effect of Reduction of Congressional Districts on State Boards and Commissions — If the number of congressional districts in this state shall be reduced to fewer than 6, the members of all boards and commissions of this state, including the legislative council and the legislative joint auditing committee, who are selected or apportioned on the basis of congressional districts shall continue to be selected or apportioned upon the basis of the 6 congressional districts, as established by Act 297 of 1951 until otherwise specifically provided by law.
The two quoted legislative enactments are inconsistent on their face.  The publishers of the Annotated Statutes indicate that Section 2 of Act 235 of 1967 was superseded by Ark. Stat. Ann. 3-406.  Their interpretation is consistent with the usual rule of statutory construction that when two legislative enactments cover the same subject the later in time prevails.  Grand Lodge A.P.O.U.W. v. Adair, 182 Ark. 684, 32 S.W.2d 430 (1930); Wells v. Heath, 274 Ark. 45, 622 S.W.2d 163 (1981).
Thus, the Arkansas Commemorative Commission is to be comprised of eight commissioners: two appointed at-large and one each from the six congressional districts which were established by Act 297 of 1951.
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General Arnold M. Jochums.